914 F.2d 1490Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Peter James ATHERTON, Petitioner.
No. 90-8111.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 25, 1990.

On Petition for Writ of Mandamus.
Peter James Atherton, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Peter James Atherton brought this petition for writ of mandamus seeking review of a district court order dismissing his 42 U.S.C. Sec. 1983 action;  he also sought to attack this Court's order affirming a previous dismissal of the same claim.  Atherton v. Latham, No. 87-1178 (4th Cir.  Feb. 24, 1988) (unpublished).


2
Mandamus may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Therefore, this Court will not use mandamus to review the district court's order.


3
Further, mandamus is only appropriate when there are no other means by which the petitioner could obtain the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Because Atherton could have challenged this Court's disposition of his appeal through a petition for rehearing or a petition for writ of certiorari to the Supreme Court, mandamus relief is not available to him.


4
We grant leave to proceed in forma pauperis.  We dispense with oral argument because the fact and legal contentions are adequately addressed in the materials before the Court and argument would not significantly aid in the decisional process.

PETITION DENIED